COURT
OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-08-166-CV
 
 
IN RE BRIAN ARMSTRONG                                                     RELATORS
AND SHAWNDI LYNN
HATFIELD                                                            
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and motion for emergency stay and is of the
opinion that relief should be denied.  See
TEX. R. APP. P. 52.7.  Accordingly, relators=
petition for writ of mandamus and request for emergency stay are denied.
 
PER CURIAM
 
 
PANEL M:   WALKER and LIVINGSTON,
JJ.
 
DELIVERED: 
April 25, 2008




    [1]See
TEX.
R. APP.
P. 47.1.